Opinion by
Mr. Justice Mestrezat,
The elaborate opinion of the court below, applying and distinguishing our cases bearing on the question at issue in this case, fully vindicates the judgment against the relators, and renders unnecessary any extended discussion here. The single question for determination is whether the incumbent of the office of poor director created under a special act applicable to Washington County is a public officer within the meaning of Section 13, Article III, of the Constitution and thereby deprived of the right to receive an increase of salary under the Act of June 15,1911, P. L. 986, passed after he was inducted into office. We are clear that the court below correctly answered the question in the affirmative.
It is settled by many decisions of this court that the prohibition against the extension of the term of a public officer or the increase or diminution of his salary after his election or appointment, contained in Section 13, Article III, is not limited to constitutional officers. Whether an officer is a “public officer” within the intendment of the constitutional prohibition depends upon the manner of his selection, the duties imposed and the powers conferred upon him. If he is chosen by the electorate for a definite and certain tenure in the manner provided by law to an office whose duties affect and are to be exercised for the benefit of the public for a stipulated compensation paid out of the public treasury, it is quite safe to say that the incumbent is a public officer within the meaning of the constitutional pro*263vision in question. He is selected by the people to perform certain imposed duties and exercise certain prescribed powers in the government of the State or the municipal division thereof for which he is chosen. His office is administered for the benefit of the public, and to the extent of the powers conferred by law he exercises the functions of government.
Tested by this definition which is sustained by the authorities, we think a poor director in Washington County is a public officer within the meaning of the constitutional provision. A brief reference to the statute creating the office and prescribing his duties and powers will remove any doubt as to the character of his position. The special act provides for the erection of a house for the employment and support of the poor in Washington County. Pursuant to its provisions three directors of the poor are elected by the voters of the county for the term of three years and compensated for their services out of the public funds. They take an official oath, and are empowered to make rules and regulations for the government and support of the poor and house of employment and of the revenues thereunto belonging and of such persons as shall come under their cognizance. They are required to furnish annually an estimate of the probable expense of the poor and poorhouse to the county commissioners, who must assess and collect the amount of the estimate and pay the same to the poor directors by warrants drawn on the county treasurer. The directors disburse the fund in supporting and maintaining the poor of the county, and are required annually to render an account of moneys received and expended by them to the county auditors.
We are of opinion that a director of the poor of Washington County is a public officer within the constitutional provision prohibiting his salary from being increased or diminished during his incumbency of the office, and the judgment of the court below is affirmed.